EAGLES, Judge.
Before a delinquent juvenile may be committed to training school, the trial court must find that two tests have been met: first, “that the alternatives to commitment... have been attempted unsuccessfully or are inappropriate,” and second, “that the juvenile’s behavior constitutes a threat to persons or property in the community.” G.S. 7A-652(a). The trial court’s findings must be sufficiently detailed and must be based on some evidence appearing in the record. In re Vinson, 298 N.C. 640, 672, 260 S.E.2d 591, 610 (1979). *358The juvenile assigns error to the trial court’s finding regarding the first test and argues that the State offered no evidence that the alternatives were inappropriate or had been unsuccessfully attempted. We agree.
G.S. 7A-649 lists ten dispositional alternatives for delinquent juveniles, the most severe of which is commitment to training school; the other nine are various “community-level” alternatives. In re Brownlee, 301 N.C. 532, 552, 272 S.E.2d 861, 873 (1981). G.S. 7A-647, which is to be read in tandem with G.S. 7A-649, presents several other community-based dispositional alternatives for delinquent juveniles.
In the present case there was no evidence of the inappropriateness of any community-based alternatives. Additionally, the trial court stated that training school was appropriate “due to the nature of the actions involved.” As this court has stated previously, a juvenile “may not be committed [to training school] based upon the perceived seriousness of the offense alone.” In re Khork, 71 N.C. App. 151, 156, 321 S.E.2d 487, 490 (1984). We are mindful that the determination of the appropriate disposition of juvenile cases is in the trial court’s discretion. However, we cannot say from this record that the trial court considered the available community-based alternatives.
For the reasons stated, the order of the trial court is vacated and the cause remanded for proceedings consistent with this opinion.
Vacated and remanded.
Judges WELLS and LEWIS concur.